NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0103n.06

                                            No. 08-1587

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

MARIO HENDERSON,                                                                   FILED
                                                                                Feb 17, 2010
       Petitioner-Appellant,                                              LEONARD GREEN, Clerk

v.                                                     ON APPEAL FROM THE UNITED
                                                       STATES DISTRICT COURT FOR THE
KURT JONES, Warden,                                    EASTERN DISTRICT OF MICHIGAN

       Respondent-Appellee.

                                                /


BEFORE:        NORRIS, CLAY, and SUTTON, Circuit Judges.

       PER CURIAM. Petitioner Mario Henderson appeals the district court’s denial of his

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. Henderson was convicted

of felony murder, second degree murder, assault with intent to do great bodily harm less than murder,

assault with intent to rob being armed, and felony firearm after the shooting death of Anthony Capers

and the gunshot injuries of Cecil Brewington during an attempted drug-related robbery. On appeal,

Henderson raises three grounds for relief: (1) that he was denied due process of law when the State

used perjured testimony at trial that led to his conviction and a newly discovered witness provided

evidence establishing prejudice to his right to a fair trial; (2) that he was denied due process of law

because there was insufficient evidence to sustain the verdict; and (3) that he was denied a fair trial

by the prosecutor’s improper remarks during voir dire and closing arguments.
       We review the district court’s dismissal of a petition brought pursuant to 28 U.S.C. § 2254

de novo, but we review the district court’s underlying actual findings for clear error. Thompson v.

Bell, 580 F.3d 423, 433 (6th Cir. 2009) (citing White v. Mitchell, 431 F.3d 517, 524 (6th Cir. 2005)).

       After having the benefit of oral argument and carefully considering the record on appeal, the

briefs of the parties, and the relevant law, we are not persuaded that the district court erred in

denying Henderson’s habeas petition. Because the district court has thoroughly articulated the

reasoning that supports the denial of Henderson’s habeas petition, the issuance of a detailed written

opinion by this Court would be duplicative and serve no useful purpose.

       Accordingly, we AFFIRM the judgment of the district court upon the reasoning set out by

that court in its opinion and order filed on April 14, 2008.